Citation Nr: 1233296	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-24 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1969 to December 1971 in the United States Army, and from July 1974 to December 1975 in the United States Marine Corps, with service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in October 2007.  A statement of the case was issued in April 2009, and a substantive appeal was received in June 2009.  

A February 2008 rating decision granted the Veteran a temporary evaluation of 100 percent, effective August 27, 2007, for his service-connected PTSD because of hospitalization lasting over 21 days.  An evaluation of 50 percent was assigned effective November 1, 2007, the first of the month following the Veteran's release from the hospital on October 19, 2007.  

As an initial matter, the Board notes that it has reviewed not only the Veteran's physical claims file, but also the "Virtual VA" system to ensure a complete assessment of the evidence relevant to the present appeal.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record strongly suggests that the Veteran's PTSD symptoms have increased in severity since his last VA examination, which was administered in August 2007, now more than five years ago.  In a September 2012 statement, the Veteran's representative asserts that the August 2007 VA examination no longer represents an accurate portrayal of the Veteran's current PTSD symptoms and requests a new VA examination.  Additionally, VA treatment records show that in August 2007, following his VA examination, the Veteran was admitted to an inpatient PTSD program at the VA medical center in Birmingham Alabama.  The Veteran was discharged from the PTSD program in October 2007.  As inpatient PTSD treatment may indicate an increase in PTSD symptoms, the Board finds that another VA examination is appropriate to ascertain the current severity of impairment due to the Veteran's PTSD.  

Furthermore, the Board finds that there has been new evidence submitted by the Veteran, and associated with the record, that has not been considered by the agency of original jurisdiction (AOJ).  This evidence consists of a February 2010 letter form the Veteran's treatment provider and a March 2012 lay statement from a friend of the Veteran's.  The February 2010 letter from the Veteran's treatment provider indicates the Veteran has been receiving ongoing treatment for his PTSD at the New Orleans VA medical center.  However, records of any current treatment are not currently associated with the record.  As such records may contain information pertinent to the Veteran's claim, and as VA treatment records are constructively of record, they must be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain any VA treatment records (not already of record) relevant to the appeal since the August 2007 VA examination.  The RO should ask the Veteran to identify and provide any authorizations necessary for VA to obtain records from all providers of treatment or evaluations in connection with his PTSD.  

2. After obtaining the VA and any potential private treatment records described above, the RO should arrange for a psychiatric examination of the Veteran to assess his PTSD.  His claims file must be reviewed by the examiner in conjunction with the examination.  

After reviewing the claims file and examining the Veteran the examiner should ascertain the current severity of the Veteran's PTSD.  Appropriate examination findings should be reported to allow for the evaluation of the Veteran's PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  A Global Assessment of Functioning (GAF) score should be reported.

3.  After completion of the above, the RO should review the expanded record and readjudicate the Veteran's claim.  If it remains denied, the Veteran and his representative should be furnished a supplemental SOC and be given the opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


